Citation Nr: 1042054	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-30 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1982 to December 
1983.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2006 rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).   

In February 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge. A transcript 
of that hearing has been associated with the claims folder.  
Additionally, evidence has been associated with the Veteran's 
claims folder included with a waiver of RO consideration. 

In May 2010, the Board remanded the Veteran's claim.  The Appeals 
Management Center (AMC) continued the previous denial of the 
claim in a September 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran failed, without good cause, to report for scheduled 
VA examinations. These examinations were needed to determine to 
what extent her service-connected disabilities contribute to 
unemployability.


CONCLUSION OF LAW

The Veteran's claim for a TDIU is denied on the basis of failure 
to report for scheduled examinations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.655(a), (b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to TDIU.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory or regulatory 
interpretation and/or the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  
See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain 
from or discontinue assistance with regard to a claim requesting 
a benefit to which the claimant is not entitled as a matter of 
law).  This is such a case. As discussed below, the facts are not 
in dispute; instead, resolution of the claim is wholly dependent 
on interpretation of the applicable laws and regulations 
pertaining to failure to report for a scheduled VA examination.  
The VCAA is therefore inapplicable and need not be considered in 
this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

As noted above, the Board remanded this claim to the agency of 
original jurisdiction (AOJ) in May 2010 to obtain a medical 
opinion regarding the contribution of the Veteran's service-
connected disabilities to unemployability.  The Appeals 
Management Center (AMC) notified the Veteran in June 2010 that an 
examination would be scheduled, and of the consequences for 
failure to report, including the denial of her claim.  The 
Veteran was specifically notified of the date, time, and place to 
report.  The Veteran failed to report.  Thereafter, the AMC 
contacted the Veteran and asked her if she received notification 
pertaining to her scheduled VA examination.  The Veteran 
responded that she did not receive any notification, and the AMC 
subsequently verified her address as well as rescheduled her VA 
examination and informed her that she should expect a call or 
letter from VA confirming such.  The AMC further notified the 
Veteran that if she was not contacted by VA regarding her 
scheduled VA examination, she should call them and inquire about 
her examination.  The Veteran was scheduled for another VA 
examination in August 2010, and was notified of such in a letter 
dated in July 2010.  The Veteran again failed to report for the 
VA examination.  Although the Veteran is represented in this 
matter, her accredited representative has not provided any 
information as to the reason for the Veteran's failure to report 
for her scheduled VA examinations.  

When entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, the following 
actions shall be taken, as appropriate.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied.  38 C.F.R. § 3.655(a), (b).

The Board notes that the Veteran's TDIU claim is based entirely 
on the ratings assigned for her service-connected mood disorder, 
left knee subluxation, right and left patella osteoarthritis, and 
her stress fractures of the left and right calcanei.  The claim 
arose in conjunction with the Veteran's claim for higher 
disability evaluations for disabilities that had previously been 
awarded service connection several of which since the 1990s.  
Indeed, a claim for a TDIU rating, where service connection has 
previously been established for the underlying condition or 
conditions, shares the essential characteristics of a claim for 
increase.  Suttman v. Brown, 5 Vet. App. 127 (1993).

The Veteran's claim is certainly not an original compensation 
claim.  Significantly, the record indicates that entitlement to 
TDIU was denied in an unappealed December 2006 rating decision.  
Subsequent to that decision, the Veteran reported to a VA 
examiner in September 2008 that she quit working as a teacher and 
seller of greeting cards five years ago as she could not walk or 
stand for long periods of time.  Moreover, a former employer of 
the Veteran submitted a statement in February 2009 indicating 
that the Veteran's service-connected disabilities prevented her 
from being able to work.  See statement by T.R.C. dated February 
2009.  As such, this claim falls within the parameters of a claim 
for increase.

However, the Board cannot apply 38 C.F.R. § 3.655 where the 
record reflects that the Veteran had not been provided with 
notice of the regulation.  See Marsh v. West, 11 Vet. App. 468 
(1998).  Here, June and July 2010 letters from the AMC provided 
information regarding the impact of failure to report for a VA 
examination, including that the claim may be denied.

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an immediate 
family member, etc. 38 C.F.R. § 3.655(a).  The Veteran has not 
expressed any reason for her failure to report for the most 
recent VA examination.  Consequently, as no such good cause has 
been shown, her claim for a TDIU must be denied as a matter of 
express VA regulation.  See 38 C.F.R. § 3.655(b).  Denial is 
nondiscretionary, as evidenced by use of the word "shall" in this 
regulation.

As the Court of Appeals for Veterans Claims has held, "[t]he duty 
to assist in the development and adjudication of a claim is not a 
one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, [s]he cannot passively wait for it 
in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Given the AMC's efforts 
to date, it would be unreasonable to place a burden upon VA to 
turn up heaven and earth in an attempt to secure further response 
from the claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

The Board further notes, parenthetically, that VA medical records 
and examinations pertaining to the Veteran's service-connected 
mood disorder, osteoarthritis of the right and left patella, 
subluxation of the left knee, and stress fractures of the right 
and left calcanei are of record.  But none of the records or 
examinations shows that she would be entitled to a TDIU based 
solely on her service-connected disabilities.  The claim is 
accordingly denied pursuant to 38 C.F.R. § 3.655(b).  Entitlement 
to a TDIU cannot be established without a current VA examination 
and medical opinion.  The Veteran has failed to provide any 
reasons for her failure to report for the scheduled VA 
examinations.

When, as here, disposition of the claim is based on the law, and 
not the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to TDIU is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


